

116 HR 6148 IH: TRICARE ECHO Improvement Act
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6148IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Mr. Cole (for himself and Mrs. Luria) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to expand benefits available under the TRICARE Extended Health Care Option program, and for other purposes.1.Short titleThis Act may be cited as the TRICARE ECHO Improvement Act.2.FindingsCongress finds the following:(1)Active duty members of the uniformed services encounter difficulties accessing Home and Community-Based Services (HCBS) waivers under Medicaid for the dependents of such members who have intellectual or developmental disabilities.(2)State residency requirements create barriers to accessing such benefits for military families who move across State lines and are required to reenroll with each permanent change of station.(3)Enrollment caps for such waivers create additional barriers, and often result in waiting lists due to the demand for such waivers, including, in 2017, an average 30-month wait time.(4)The Military Compensation and Retirement Modernization Commission concluded that “access to HCBS waiver benefits is a substantial issue for military families … Service members are required to re-apply for benefits each time they move to a new state. Many Service members encounter waiting lists that exceed their time assigned to a location.”.(5)In 2001, the TRICARE Extended Care Health Option program (ECHO program) was established as an alternative to HCBS waivers for military families. The ECHO program provides additional medical and non-medical services not covered by TRICARE to eligible military dependents with special needs, for the purpose of assisting in the reduction of the disabling effects of the qualifying condition of the dependent.(6)The Military Compensation and Retirement Modernization Commission concluded that, although ECHO was created as an alternative to HCBS waiver benefits, “ECHO benefits, as currently implemented, are not robust enough to replace state waiver programs when those programs are inaccessible.”(7)Although the purpose of the ECHO program is to provide supplemental services to dependents with special needs, a 2014 study conducted by the Manpower Data Center of the Department of Defense found that only 37 percent of military families that have a child with special needs were aware of the program.(8)The Conference Report accompanying the National Defense Authorization Act for Fiscal Year 2010 stated that “expanding support for families with special needs is a critical requirement for the all-volunteer force.”.3.Sense of CongressIt is the sense of Congress that military families deserve—(1)equitable access to critical services that minimize the debilitating effects of a disabling condition; and(2)an evaluation of the effectiveness of current services under the ECHO program.4.Expansion of benefits available under TRICARE Extended Health Care Option program(a)Extended benefits for eligible dependentsSubsection (e) of section 1079 of title 10, United States Code, is amended to read as follows:(e)(1)Extended benefits for eligible dependents under subsection (d) may include comprehensive health care services (including services necessary to maintain, or minimize or prevent deterioration of, function of the patient) and case management services with respect to the qualifying condition of such a dependent, and include, to the extent such benefits are not provided under provisions of this chapter other than under this section, the following:(A)Diagnosis and screening.(B)Inpatient, outpatient, and comprehensive home health care supplies and services which may include cost effective and medically appropriate services other than part-time or intermittent services (within the meaning of such terms as used in the second sentence of section 1861(m) of the Social Security Act).(C)Rehabilitation and habilitation services and devices.(D)Institutional care in private nonprofit, public, and State institutions and facilities and, if appropriate, transportation to and from such institutions and facilities.(E)Custodial care, notwithstanding the prohibition in section 1077(b)(1) of this title.(F)In accordance with paragraph (2), respite care for the primary caregiver of the eligible dependent.(G)In accordance with paragraph (3), service and modification of durable equipment and assistive technology devices.(H)Special education.(I)Vocational training, which may be furnished to an eligible dependent in the residence of the eligible dependent or at a facility in which such training is provided.(J)In accordance with paragraph (4), adaptations to the private residence and vehicle of the eligible dependent.(K)Such other services and supplies as determined appropriate by the Secretary, notwithstanding the limitations in subsection (a)(12).(2)Respite care under paragraph (1)(F) shall be provided subject to the following conditions:(A)Such respite care shall be limited to 50 hours in each month.(B)Unused hours of respite care may not be carried over to another month.(C)Such respite care may be provided to an eligible beneficiary regardless of whether the eligible beneficiary is receiving another benefit under this subsection.(3)(A)Service and modification of durable equipment and assistive technology devices under paragraph (1)(G) may be provided only upon determination by the Secretary that the service or modification is necessary for the use of such equipment or device by the eligible dependent.(B)Service and modification of durable equipment and assistive technology devices under such paragraph may not be provided—(i)in the case of misuse, loss, or theft of the equipment or device; or(ii)for a deluxe, luxury, or immaterial feature of the equipment or device, as determined by the Secretary.(C)Service and modification of durable equipment and assistive technology devices under such paragraph may include training of the eligible dependent and immediate family members of the eligible dependent on the use of the equipment or device.(4)(A)Adaptations to the private residence and vehicle of the eligible dependent under paragraph (1)(J) may be provided if such adaptations—(i)are determined to be medically necessary by the provider responsible for the care of the eligible dependent with respect to the qualifying condition; and(ii)are necessary to assist in—(I)the reduction of the disabling effects of the qualifying condition; or(II)maintenance of the present func­tion­al­i­ty of the eligible dependent. (B)With respect to a vehicle, adaptations may be provided under such paragraph if the vehicle is the primary means of transportation of the eligible dependent..5.Additional requirements in Office of Special Needs annual reportSection 1781c(g)(2) of title 10, United States Code, is amended—(1)by redesignating subparagraph (C) as subparagraph (D); and(2)by inserting after subparagraph (B) the following new subparagraph (C):(C)With respect to the Extended Care Health Option program under section 1079(d) of this title—(i)the utilization rates of services under such program by eligible dependents (as such term is defined in such section) during the prior year;(ii)a description of gaps in such services, as ascertained by the Secretary from information provided by families of eligible dependents;(iii)an assessment of factors that prevent knowledge of and access to such program, including a discussion of actions the Secretary may take to address these factors; and(iv)an assessment of the average wait time for an eligible dependent enrolled in the program to access alternative health coverage for a qualifying condition (as such term is defined in such section), including a discussion of any adverse health outcomes associated with such wait. .6.Effective dateThe amendments made by this Act shall take effect October 1, 2020.